Citation Nr: 1517400	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Mother


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that continued a prior denial of the issue of entitlement to service connection for a psychiatric disorder.

In November 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  Thereafter, in July 2013, February 2014, and October 2014 the Board remanded the case for further development, to include scheduling a VA examination.

The Board has characterized this issue as noted on the title page in light of Barnett and Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.

The October 2014 remand directed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted psychiatric disorder.  The Board further directed the AOJ to request that the examiner opine as to whether or not the evidence "clearly and unmistakably establish[ed] that the Veteran had a pre-existing psychiatric disorder, and if so, was a pre-existing psychiatric disorder clearly and unmistakably not aggravated during service beyond its natural progression?"

The Veteran was afforded a VA examination in October 2014.  The examiner opined that "[the Veteran's schizoaffective disorder is less likely than not related to military service.  His entrance and exit examinations are negative for mental health, onset of psychiatric conditions appear to be nearly a decade after leaving the Navy, and the presentation of his psychotic condition doesn't match with some of the symptoms his mother describes."  

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no psychiatric disorder was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Additionally, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds that a remand is necessary in order to complete the development that was directed but not accomplished following the October 2014 remand.  

The October 2014 VA examination is inadequate for the purpose of adjudicating this matter.  The examiner neither opined on whether clear and unmistakable evidence showed the condition preexisted service or whether clear and unmistakable evidence showed that the Veteran's condition was not aggravated by service.  Finally to the extent that the examiner was opining that the condition was simply unrelated to service, not because it preexisted service, the examiner's statement does not address the probability in terms of likelihood as to whether the Veteran's psychiatric disorder is etiologically related to his service.  As such, clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2014 VA examiner to obtain an addendum to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

If that VA examiner is unavailable, provide the claims file to another mental health professional for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive mental health examination to determine the nature and etiology of any psychiatric disorder, which the Veteran currently suffers from and whether any such disorder is etiologically related to service.

The examiner must provide an opinion as to:

(1)  whether the Veteran's psychiatric disorder preexisted the Veteran's service, if so the examiner should cite to the evidence of record to support that conclusion and state whether he/she believes the evidence is clear and unmistakable (undebatable) as to show the disorder preexisted service; 

(2)  if the examiner finds that the disorder clearly and unmistakably preexisted service, he/she is also asked to determine if it can be concluded with clear and unmistakable (undebatable) certainty that the preexisting disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to a natural progression of the disability.

If it is determined that any psychiatric disorder did not preexist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any currently diagnosed psychiatric disorder can be related to the Veteran's service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

2.  The AOJ must ensure that the medical examination report and requested opinion(s) comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, 11 Vet. App. 268 (1998).

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




